PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/864,850
Filing Date: 8 Jan 2018
Appellant(s): McSwiggan, Stephen



__________________
Christopher M. Scherer (Reg. No. 50,655)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/03/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
35 U.S.C. § 103 Rejection 
McCord
Appellant argues on page 11 that there is no disclosure in McCord of the workforce management system receiving a set of available CSR agents and that there is no disclosure of a plurality of workforce queues to which each available agent is assigned. 
Examiner respectfully disagrees with Appellant because McCord discloses a scheduling application that receives statistics about forecast arrival rates for incoming interactions and current resource availability data and schedules resources and routing rules according to the forecast requirements (See abstract). McCord [0032] discloses a workforce management server adapted by digital medium and processor to store and serve agent and contact center resource and work assignments scheduled by a scheduling software application. The Examiner notes that in order for a scheduling system to provide work assignments, availability of resources must be taken into consideration, otherwise resources could not be scheduled appropriately. McCord [0039] discloses the interaction load may include both voice and text events (i.e. multiple work queues); Fig. 2 discloses a pool of agents and work schedules being assigned to multiple 
Appellant argues on page 12 that McCord does not disclose a routing schedule based on anticipated workloads where current incoming workloads will be routed to different queues based on the routing schedule.
Examiner respectfully disagrees with Appellant because McCord [0039] discloses that work periods may include peak periods where arrival rates are predicted to be higher than would be expected at other periods within a work schedule window. The Examiner notes that by taking into account predicted arrival rates, the workloads are being anticipated. Further [0039] discloses agents scheduled to be available and that the interaction load may include both voice and text events (i.e. multiple work queues), which translates into routing different queues based on routing schedule. Fig. 2 discloses a pool of agents and work schedules being assigned to multiple queues. Additionally, McCord [0045] discloses that “Based on the arrival statistics and the pool of available agents, the scheduling SW produces agent assignments 203 for the current work period. The assignments may include shift times and queue assignments.” Therefore, the assignment of agents to different queues based on predicted arrival rates of McCord is equivalent to the claimed limitations including the steps of “establishing…an initial routing schedule of incoming workloads to the workload queues based on the forecasted workload”.   
McCord in combination with Placiakis

Examiner respectfully disagrees with Appellant because McCord [0034] discloses using skills as part of the routing strategy. Additionally, [0034], [0045], [0046] disclose agent skills for an agent working in the center, skill levels that might affect availability for certain tasks and skills based routing. McCord [0005] discloses systems known in the current art that take into account knowledge workers (i.e. expertise level). Placiakis discloses a supervisor graphical user interface (GUI) for supervisor access only that allows supervisors to create forecasts, create and monitor schedules, make schedule changes, view and approve or deny schedule trade requests, view contact center performance, monitor real-time agent adherence, and view reports for workforce management purposes in at least Figs. 4-11, [0029], [0033], and [0034]. The Examiner notes that a supervisor role represents a different authority level. The system for scheduling resources that takes into account worker skills, expertise and availability of McCord in combination with the system and method of Placiakis for forecasting shrinkage of employees that takes into account authority level (i.e. supervisor role) when distributing work and scheduling work is being relied upon for disclosing these limitations. Therefore, McCord in combination with Placiakis discloses all the limitations recited in the claims. 
35 U.S.C. § 101 Rejection 
Prima Facie Case

Examiner respectfully disagrees with Appellant. Step 2A of the eligibility analysis is a two-prong inquiry. In prong One, a claim is evaluated to determine whether it recites a judicial exception including an abstract idea, law of nature, or natural phenomenon. If a claim is determined not to recite a judicial exception, then the claim is eligible at Prong One and the analysis is concluded. If a claim is determined to recite a judicial exception, the claim requires further analysis in Prong Two (See MPEP § 2106). Examiners should determine whether the identified limitations(s) fall within at least one of the groupings of abstract ideas enumerated by the USPTO. See MPEP § 2106.04(a). The enumerated groupings of abstract ideas are defined as: Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations; Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and Mental processes - concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The Examiner maintains that the claims set forth business relations that fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas identified in the 2019 Revised Subject Matter Eligibility Guidance (PEG). Notably the steps recited in the present claims, including “providing a customer engagement center…including an electronic scheduling 
Step 2A-Prong 1 Recitation of Abstract Idea
	Appellant argues on pages 16-17 that the claims do not recite an abstract idea and that the limitations in the present application do not recite a business relation as demonstrated in the examples provided in the October PEG. 
	Examiner respectfully disagrees with Appellant. The method and system for dynamic workload routing for a customer engagement center (CEC) including a dynamic allocation engine (DAE) and receiving a forecasted workload and a set of available customer service representatives (CSR) recite a commercial or legal interaction in the form of business relations. According to the 2019 Revised Subject Matter Eligibility Guidance (PEG), if a claim limitation covers business relations as a commercial or legal interaction then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the steps recited in the claim recite an abstract idea.
Step 2A-Prong 2 Integration into a Practical Application
Appellant argues on page 18 that at a minimum the claims contain additional elements that integrate the alleged abstract idea into a practical application.
Examiner respectfully disagrees with Appellant. The claims as presented are merely linking the use of the judicial exception to a computer system. The additional elements recited in the claims, including the use of an electronic scheduling system, a storage media, a graphical user interface, a dynamic allocation engine, are just applying the use of a generic computer environment to perform the abstract idea. The additional elements recited in the claims merely recite the use of a generic computer to perform generic computer functions of storing and transmitting data and do not provide sufficient inventive concept. These additional elements do not provide improvement to the computer technology and do not provide a meaningful link of the abstract idea to a practical application. Appellant has not shown any such improvements thereto as being implemented in any way that amounts to a practical application or significantly more than the abstract idea within the scope of the claimed invention. Accordingly, the claims do not integrate the judicial exception into a practical application in a manner that imposes meaningful limit to the judicial exception. 
Appellant argues on page 19 that the claims recite specific improvements to software routing systems that allow for the system to dynamically change work distribution based on real-time workloads while still incorporating predicted workloads.
Examiner respectfully disagrees with Appellant. Automated rerouting in real-time of current workloads to workload queues does not improve any technology, these limitations provide improvement to a business process related to human resources in a work environment rather than a computer technology improvement. Appellant’s claims have not been shown to cause any discernible change, much less yield an improvement to any software, computer or 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/F.S.M./Examiner, Art Unit 3683                                                                                                                                                                                                        
Conferees:
/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683                  

/BRITTNEY N MILLER/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.